                      Case 1:21-mj-00158-ZMF Document 1 Filed 01/22/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                        District of Columbia

                  United States of America                         )
                              v.                                   )
                                                                   )      Case No.
                     Christopher W. Ortiz                          )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                               in the
                       District of           Columbia          , the defendant(s) violated:

             Code Section                                                    Offense Description
 18 U.S.C. 1752(a)                              Knowingly Entering or Remaining in any Restricted Building or Grounds
                                                Without Lawful Authority

 40 U.S.C. 5104(e)(2)                           Violent Entry and Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                Peter C. Schrammel, Task Force Officer, FBI
                                                                                               Printed name and title

$WWHVWHG WR E\ WKH DSSOLFDQW LQ DFFRUGDQFH ZLWK WKH UHTXLUHPHQWV RI )HG 5 &ULP 3  E\
7HOHSKRQH VSHFLI\ UHOLDEOH HOHFWURQLF PHDQV 
                                                                                                            2021.01.22
Date:             01/22/2021                                                                                17:54:29 -05'00'
                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                        Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title
